DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species D of Figures 21a-21c in the reply filed on 11/5/2020 is acknowledged.  The traversal is on the ground(s) that neither the claims nor the specification includes a single instance of a “sleeve” or a “flap.”  Such remarks deems acknowledged.  However, such “sleeve” and “flap” deems typographical error.  See Interview Summary.
 The requirement is corrected in view of the Interview Summary (attached) and is therefore made FINAL.
Claim 50 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/5/2020.

Claim Objections
Claim 38 objected to because it recites the at least two in line 1, applicant might have intended to recite the at least two kinematic chains.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 33-52, 55, and 57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the limitation "the base" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 35-36 recite the limitation "the base" in lines 2 and 1, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 57 depending claim 54, such dependency deems indefinite because claim 54 has been cancelled.
Dependent claims 34, 37-52, and 55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 33 and 43-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondak (WO 2004/019834 A1).
Regarding independent claim 33, Figure 6 discloses applicant’s claimed neck brace, comprising:
a stabilizing platform (71) that is affixable to a torso of a wearer;
an effecter platform (70) that is affixable to a head of a wearer;
the stabilizing and effecter platforms (71, 70) being connected by a mechanism characterized by at least two kinematic chains (74), each including two links (each kinematic has two links 74, Figure 6 illustrates four links 74), a first link being connected by a first R joint to the base platform (70) and a second link connected to the first by a second R joint, the second link being connected by an S joint to the effecter platform (70).











Regarding claim 43, Kondak reference, presented above, discloses applicant’s claimed neck brace comprising all features as recited in these claims, wherein the connection between the 
Regarding claim 44, Kondak reference, presented above, discloses applicant’s claimed neck brace comprising all features as recited in these claims, wherein the two R joints have respective axes that cross (see Figure 6, Kondak(.
Regarding claim 45, Kondak reference, presented above, discloses applicant’s claimed neck brace comprising all features as recited in these claims, wherein the two R joints have respective axes that cross at different locations in 3D space (see Figure 6, Kondak).
Regarding claim 46, Kondak reference, presented above, discloses applicant’s claimed neck brace comprising all features as recited in these claims, wherein the two R joints have respective axes that cross at points spaced apart from the linkages defined by the kinematic chains and toward the neck of a wearer of the base platform (see Figure 6, Kondak).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Kondak (WO 2004/0198834) in view of Linares (U.S. Patent Application Publication No. US 2010/0087764).
	Regarding claim 34, Konda reference, presented above, discloses applicant’s claimed neck brace comprising all features as recited in these claims, including links (74).
Kondak does not explicitly discloses the links are embodied in plastic or metal members.
	However, paragraph 0014 in Linares teaches the links are plastic.
	Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to construct Kondak links using plastic material, taught by Linares as such material deems advantageous in vertical adjustability (paragraph 0014).

Claims 35-40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Kondak (WO 2004/0198834)/Linares (U.S. Patent Application Publication No. US 2010/0087764), in view of McFarland (U.S. Patent No. 3,776,224).
Regarding claim 35, Kondak/Linares combination, presented above, discloses applicant’s claimed neck brace comprising all features as recited in these claims, including the first R joint.
The combination does not disclose the first R joint is connected to the base platform on a distal end of a riser that extends vertically above the shoulder of a wearer of the base platform.
	However, McFarland teaches a similar dynamic cervical support device (fig. 1) which comprises a support configured to affix to the user's shoulders (base 10, fig. 1), an upper head effector (components 64 and 59, fig. 1), and a plurality of pivoting rods connecting the support to the effector (see the rod assembly in figs. 1 and 2) which are coupled to the base support on elevated risers (risers 19 with platforms 20, figs. 1 and 2). The elevated riser contains threaded holes for receiving a threaded joint component which supports the rods and enables them to pivot (see figs. 2 and 6). This configuration is advantageous, as it raises the supporting rods and the 
Therefore, it would have been obvious to one of ordinary skill in the in art prior to applicant’s effective filing date to employ the elevated riser components of McFarland's brace device upon Technische Universitaet Berlin's brace, such that the linear actuators are displaced from the user's body, thus preventing the actuators or any coupling elements from digging into or contacting the user.
Regarding claim 36, Kondak/Linares/McFarland combination, presented above, discloses applicant’s claimed neck brace comprising all features as recited in these claims, wherein the base platform is saddle shaped to conform to the top of the shoulders of a person (see the lower portion of the neck brace 71 which is saddle shaped and conforming to the user's shoulders, fig. 6 in Kondak).
Regarding claim 37, Kondak/Linares/McFarland combination, presented above, discloses applicant’s claimed neck brace comprising all features as recited in these claims.
The combination does not disclose padding attached to a concave surface of the base platform. 
However, Linares teaches a neck brace device (10, fig. 1) comprising a base platform (22, fig. 1) which additionally comprises cushioning (32, fig. 1) attached to the concave underside of the base platform (para [0019]). This design is advantageous, as it relieves some of the pressure of the device off of the user's shoulders, and makes the brace more comfortable. 
Therefore, it would have been obvious to one of ordinary skill in the in art prior to applicant’s effective filing date to employ Linares cushioning Kondak’s base platform, taught by Linares for purposes of providing comfort and prevent skin irritations.
Regarding claim 38, Kondak/Linares/McFarland combination, presented above, discloses applicant’s claimed neck brace comprising all features as recited in these claims.
The combination does not disclose the at least two are at least three. 
However, Kondak teaches that the device is a parallel mechanism comprising ''a base and a platform connected via several independent kinematic chains so that a closed kinematic chain is formed," wherein each chain comprises one or more actuators which may act as an active actuator through which mechanical energy can be enlarged or reduced, or a passive actuator through which mechanical energy can be reduced (pg 3, para 6).  Kondak additionally suggests that the number of actuators in an embodiment of the device can be variable and selected according to application and preference (pg 6, para 5). As such, it follows that an embodiment of Technische Universitaet Berlin's brace can comprise any number of kinematic chains and actuators. 
Therefore, it would have been obvious to one of ordinary skill in the in art prior to applicant’s effective filing date to employ any number of kinematic chains in Kondak neck brace device, such as at least three kinematic chains, according to preference or necessity.
Regarding claim 39, Kondak/Linares/McFarland combination, presented above, discloses applicant’s claimed neck brace comprising all features as recited in these claims.
The combination does not disclose wherein the first R joint has a position sensor indicating an angular position of the first link relative to the base platform. 
However, Kondak does teach wherein each linear actuator (fig. 7) and rotary actuator (fig. 2) comprises a force measuring sensor, position sensor, and transmitter which indicates the position and speed of the relative movement of each actuator (pg 8, para 2). While Kondak doesn't explicitly teach the joints of the linear actuators comprising position sensors 
Therefore, it would have been obvious to one of ordinary skill in the in art prior to applicant’s effective filing date to employ the position sensor, torque sensor, transmitter, and motor of Kondak’s rotary actuator upon each rotational joint of the modified neck brace, such that the modified brace comprises a first R joint with a position sensor for determining the angle of the first brace link.
Regarding claim 40, Kondak/Linares/McFarland combination, presented above, discloses applicant’s claimed neck brace comprising all features as recited in these claims, wherein the position indicator includes an encoder (the position sensor for each rotary actuator and modified rotational joint is an optical incremental encoder, pg 6, para 8 in Kondak).
Regarding claim 42, Kondak/Linares/McFarland combination, presented above, discloses applicant’s claimed neck brace comprising all features as recited in these claims,  wherein the first R joint has a motor drive (each linear actuator assembly, comprising telescoping components and end joints, comprises a drive means which may be hydraulic, pneumatic, or chemical, pg. 4, para 6 in Kondak; additionally, each rotary actuator and modified rotational joint comprises a motor and gear, pg 6, para 8 in Kondak) controlled by a controller (the controller 89 calculates control signals for the actuators; the signals are converted by a power amplifier 90 into power signals which force desired movement and force upon the actuators, fig. 7 and pg 8, para 4 .

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Kondak (WO 2004/0198834)/Linares (U.S. Patent Application Publication No. US 2010/0087764)/McFarland (U.S. Patent No. 3,776,224), in view of Osann (U.S. Patent No. 4,079,251).
Regarding claim 41, Kondak/Linares/McFarland combination, presented above, discloses applicant’s claimed neck brace comprising all features as recited in these claims.
The combination does not disclose the encoder includes a potentiometer. 
However, Kondak teaches that the encoder is preferably an optical incremental encoder (pg 6, para 8 in Kondak), and optical encoding systems comprising potentiometers are well known in the art. 
Osann teaches an incremental optical encoder system (see circuit, fig. 12) which is advantageous for its low power requirement; the encoder system can acquire and retain data during periods of isolation from an external power supply (see abstract), which may occur in Technische Universitaet Berlin's device if a user forgets to charge the brace. In one embodiment of Osann's incremental optical encoder system, the circuitry comprises potentiometers (potentiometers 62 and 63, fig. 12) for re-inserting electrical hysteresis into the system and limiting the rate of erroneous signal occurrences (col 10, In 37-46).  Moreover, Kondak teaches the neck brace comprising an optical incremental encoder, it stands that Osann's optical incremental encoder system would be compatible with Kondak device. 
.

Allowable Subject Matter
Claims 47-49, 51-52, and 55, and 57 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799.  The examiner can normally be reached on 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/CAMTU T NGUYEN/Examiner, Art Unit 3786